Name: Commission Regulation (EEC) No 1942/84 of 6 July 1984 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: Asia and Oceania;  Europe;  leather and textile industries
 Date Published: nan

 No L 180/24 Official Journal of the European Communities 7 . 7 . 84 COMMISSION REGULATION (EEC) No 1942/84 of 6 July 1984 amending the arrangements for imports of certain textile products originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3587/82 of 31 December 1982 on the arrangements for imports of certain textile products originating in Taiwan ('), as last amended by Regulation (EEC) No 853/83 (2), and in particular Article 2 (5) thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (3), and in particular Article 2 thereof, whereas in 1984 additional imports were required in one region of the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee set up under Council Regulation (EEC) No 1023/70 , HAS ADOPTED THIS REGULATION : Article 1 An additional quantity of category 35 products is hereby fixed and allocated to the United Kingdom as indicated below : Cate ­ gory No CCT heading No NIMEXE code ( 1984) Description Unit Member States Additional quantity for 1984 35 51.04 A IV 51.04-10 , 11 , 13 , 15, 17, 18 , 21 , 23 , 25 , 27, 28 , 32, 34, 36 , 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those contain ­ ing elastomeric yarn tonnes UK 100 (') (') This quantity only applies for the products of NIMEXE codes 51.04-11 and 13 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 July 1984 . For the Commission Wilhelm HAFERKAMP Vice-President (  ) OJ No L 374, 31 . 12 . 1982, p . 1 . ( 2 ) OJ No L 98 , 16 . 4. 1983 , p . 1 . O OJ No L 124, 8 . 6 . 1970 , p . 1 .